MacKINNON, Circuit Judge,
concurring in part and dissenting in part:
I concur in the foregoing opinion except with respect to Part III, from which I respectfully dissent. In Part III the majority opinion modifies the Board’s cease and desist orders by deletion of the phrase “any other employer,” thus limiting the orders’ restraining effect to unlawful picketing by the Union of only the employers involved in the cases at bar. This modification strikes at the heart of the considered judgment of the Board on an issue — appropriate rem*243edies for established unfair labor practices — -in which the Board traditionally has been accorded the greatest deference.
The Board’s findings, of course, must be sustained on appeal if supported by substantial evidence in the record considered as a whole. National Labor Relations Act § 10(e), 29 U.S.C. § 160(e) (1970); Universal Camera Corp. v. NLRB, 340 U.S. 474, 71 S.Ct. 456, 95 L.Ed. 456 (1951). Moreover, once it is established that the Board correctly has found the existence of unfair labor' practices, its conscious selection of remedies designed to redress such violations and effectuate the policies of the Act is accorded great deference. NLRB v. Seven-Up Bottling Co., 344 U.S. 344, 73 S.Ct. 287, 97 L.Ed. 377 (1953); Phelps Dodge Corp. v. NLRB, 313 U.S. 177, 61 S.Ct. 845, 85 L.Ed. 1271 (1941). After finding that a person has committed an unfair labor practice, Section 10(c) 'of the Act requires the Board to issue “an order requiring such person to cease and desist from such unfair labor practice”; “the proper scope of [such] a Board order . , . calls for ample discretion in adapting remedy to violation.!’ NLRB v. Cheney Lumber Co., 327 U.S. 385, 388, 66 S.Ct. 553, 554, 90 L.Ed. 739 (1946).
Where a broad cease and desist order is at issue, however, a limiting principle becomes operative. That is, where the Board seeks court enforcement of a broad order prohibiting all violations of the Act or one applying to all employers covered by the Act, it should be subjected to. more rigorous scrutiny. This limiting principle derives essentially from two sources: First, appellate courts were never intended to sit as labor courts of first instance, trying unfair labor practices without an initial adjudication by the Board. Second, a heightened sense of responsibility is demanded to guard against an unwarranted invocation of our contempt powers in a future case dissimilar to that which caused this court to lend its injunctive aid to the Board in the first instance. For example, in NLRB v. Express Publishing Co., 312 U.S. 426, 430, 61 S.Ct. 693, 697, 85 L.Ed. 930 (1941), the Court struck that part of a Board order that “ordered broadly that [the employer] should in effect refrain from violating the Act in any manner whatsoever.” The Court reasoned that
it does not follow that, because the áct of respondent which the Board has found to be an unfair labor practice defined by § 8(5) is also a technical violation of § 8(1), the Board, in the circumstances of this case, is justified in making a blanket order restraining the employer from committing any act in violation of the statute, however unrelated it may be to those charged and found, or that courts are required for the indefinite future to give effect in contempt proceedings to an order of such breadth.
* . * -X- fl * fl-
it is obvious that the order of the Board, which when judicially confirmed, the courts may be called on to enforce by contempt proceedings, must, like the .injunction order of, a court, state with reasonable specificity the acts which the respondent is to do or refrain from doing.
•X- -X- * -X- -X* -X-
[W]e think that Congress did not contemplate that the courts should, by contempt proceedings, try alleged violations of the National Labor Relations Act not in controversy and not found by the Board and which are not similar or fairly related to the unfair labor practice which the Board has found.
Id. at 433-435. Express Publishing, then, recognized certain constraints upon the exercise of the judicial enforcement power, constraints made necessary by the problems implicit in the inter-meshing of the inherent equity powers of the courts with the statutory right of the Board to seek judicial enforcement of its remedial orders.
However, as Express Publishing also recognized, even though a “court should
*244[not] enforce orders which could not appropriately be made in judicial proceedings * * * [a] federal court has broad power to restrain acts which are of the same type or class as unlawful acts which the court has found to have been committed or whose commission in the future unless enjoined, may fairly be anticipated from the defendant’s conduct in the past.” Id. at 435. The Board possesses the same broad power as the federal courts in determining the scope of cease and desist orders necessary to prevent violations of the Act fairly anticipatable from past conduct. May Dep’t Stores v. NLRB, 326 U.S. 376, 391-392, 66 S.Ct. 203, 90 L.Ed. 145 (1945). Express Publishing was relied on in Communications Workers v. NLRB, 362 U.S. 479, 80 S.Ct. 838, 4 L.Ed.2d 896 (1960), where the Court deleted the phrase “any other employer” from an order which prohibited future violations of Section 8(b)(1)(A) of the Act. There, however, the unions “were not found to have engaged in violations against the employees of any employer other than” the single employer involved in that case. Id. at 480. Thus the Court was unable to find any evidence of a “generalized scheme” against other employers. This “generalized scheme” label is given meaningful content by an examination of the purpose of the broad cease and desist order, which is “to prevent violations, the threat of which in the future is indicated because of their similarity or relation to those unlawful acts which the Board has found to have been committed ... in the past.” NLRB v. Express Publishing Co., supra, 312 U.S. at 436-437.1
The majority purports to be following “the Supreme Coúrt in disfavoring broad remedial orders such as those entered by the Board in the instant cases.” Majority Op. at 801. The majority opinion, however, points to no Supreme Court cases even remotely factually similar to the cases at bar. As discussed above, Communications Workers involved a union that had committed an unfair labor practice against only one employer and there was no evidence that suggested any proclivity by the union similarly to violate the Act against other employers. May Dep’t Stores and Express Publishing both involved a type of broad order not at issue in this case, that is, one that generally prohibited any action by the employers in those cases that would in any way infringe their employees’ rights guaranteed .under Section 7.
Indeed, our own cases lend no support to the majority position. Local Union No. 519, United Ass’n of Journeymen, etc. v. NLRB, 135 U.S.App.D.C. 105, 416 F.2d 1120 (1969), and Local No. 636, United Ass’n of Journeymen, etc. v. NLRB, 108 U.S.App.D.C. 24, 278 F.2d 858 (1960), each involved only the single employer that was a party to the case and there was no other relevant evidence tending to demonstrate the prerequisite “generalized scheme” or proclivity to violate the Act. It should also be noted that International Brotherhood of Teamsters, etc., Local No. 554 v. NLRB, 104 U.S.App.D.C. 359, 262 F.2d 456 (1958), antedated by two years the Supreme Court’s decision in Communications Workers, which indicated that a broad order is permissible where a “gen*245eralized scheme” to violate, the Act is found. Moreover, Teamsters involved illegal secondary activity against only two employers and is thus factually distinguishable from the instant case, which presents far stronger evidence of a proclivity to indulge in illegal picketing. As noted in NLRB v. Local 282, International Brotherhood of Teamsters, etc., 428 F.2d 994, 999 (2d Cir. 1970) (citations omitted), which found a union in contempt of an enforced broad order: 2
In those cases where injunctions have been found overbroad, it has been held that there was no evidence that the enjoined party had proceeded in the past or would proceed in the future to violate any labor rights other than those of the particular .parties named in the decree.
In this case, we are presented with a union that has violated the commands of the Act on four separate occasions, each violation constituting unlawful picketing for a recognitional object. This pattern of illegal picketing clearly satisfies Express Publishing’s requirement that the prohibited acts be similar, since the Union has violated the same section on each occasion. The repeated illegal picketing against four different employers also satisfies Communications Workers’ requirement of a “generalized scheme” to violate the Act. Amalgamated Local Union 355 v. NLRB, 481 F.2d 996, 1008 (2d Cir. 1973); NLRB v. Locals 138, 138A, 138B, International Union of Operating Engineers, AFL-CIO, 377 F.2d 528 (2d Cir. 1967); Truck Drivers & Helpers Local Union No. 728 v. NLRB, 332 F.2d 693 (5th Cir.), cert. denied, 379 U.S. 913, 85 S.Ct. 261, 13 L.Ed.2d 185 (1964).3 And it will not do to excuse the Union, as does the majority, as merely being “somewhat overzealous,” Majority Op. at 802, for the established and persistent violations before the court today evidence that proclivity to violate the Act necessary to sustain the broad cease and desist orders involved here.
In rejecting this evidence the majority decision makes an illusion of the substantial evidence rule, disregarding the Supreme Court’s dictate that the courts, when their enforcement of a broad order is requested, only “may examine its scope to see whether on the evidence they go so beyond the authority of the Board as to require modification as a matter of law before enforcement.” May Dep’t Stores Co. v. NLRB, supra, 326 U.S. at 392 (emphasis added). Responsible judicial review of remedial orders designed to effectuate the policies of the Act demands that this court respect the informed judgment of the Board when supported by substantial evidence, as is the case here. Such deference to the peculiar expertise of the Board evidences no abdication of judicial responsibility; rather, it constitutes an essential element of that responsibility, for the Courts of Appeals, far removed from the day to day rigors of labor relations, have no basis for presuming that their judgment in these matters is any better than the Board’s.
I would, therefore, enforce the Board’s orders without modification.

. Express Publishing and Communications Workers involved analytically discrete but pragmatically closely related problems. Express Publishing concerned the requirement of similarity in the type of unfair labor practice prohibited, holding that a broad prohibition against any violation of the entire Act was unjustified where the likelihood of future violations of sections other than that before the Court was not indicated by past conduct. Communications Workers, on the other hand, examined whether the past conduct of the union indicated that it would be likely to proceed illegally against employers other than the single employer involved in that case. Both cases, however, focused on foreseeability of future violations by analysis of past illegal conduct. Although necessarily premised in the first instance on a mechanical examination of the type and number of past violations, resolution of this issue finally and best resides, as do most such problematic determinations, in the informed and considered judgment of the Board.


. The court inadvertently imposed criminal rather than civil sanctions for the contempt and thus subsequently vacated the order imposing criminal sanctions and referred the case back to a special master for recommendations as to the appropriate sanctions. NLRB v. Local 282, International Brotherhood of Teamsters, etc., 438 F.2d 100 (2d Cir. 1970).


. Operating Engineers and Truck Drivers, while involving secondary boycotts, do not fall within the fairly persuasive distinction drawn by the majority opinion in note 17. That distinction posits that in secondary boycott cases the Board legitimately may prohibit union pressure against all secondary employers where the object of such pressure is directed ultimately against the same primary employer involved in the original dispute with the union. Operating Engineers and Truck Drivers, however, broadly proscribed all secondary boycott activity by the respective unions ultimately directed against not only the original primary employer but also any other primary employers.